Appellant's motion is based on the refusal of the trial court to submit the issue of manslaughter. We have reviewed the record in the light of the motion and authorities cited. The instant case differs materially from the case of Steen v. State, 225 S.W. 529. In that case the accused admitted the shooting and gave testimony which, along with that of other witnesses, indicated a state of facts upon which a jury may have predicated a finding that the mind of the accused was so aroused by rage, anger, resentment, etc., as to render it incapable of cool reflection, and we held that the issue should have been submitted. In this case, viewed in its most favorable light to appellant's contention, the evidence showed that prior to the homicide appellant, his wife, deceased and one Turner were together in appellant's place of business until a late hour in the night; that they were eating and drinking, and appeared for a while on friendly terms. That there arose a dispute between appellant and Turner over some money and a knife was drawn. Deceased and the wife of appellant left the room, the wife returning presently. There had been some prior dispute between deceased and appellant. Following the scuffle between appellant and Turner, Turner seems to have gotten the knife and left the premises. He testified that as he was leaving he saw the deceased loading a Winchester, and that after the passage of a short time appellant came out of his house carrying *Page 259 
a gun, accompanied by his wife who was also carrying a gun. They walked down the path and as deceased approached them coming across the street, Turner said appellant shot deceased. A night watchman, who was not very far distant and heard the shot, came to the scene soon after the occurrence and testified that he found deceased on the ground and appellant and his wife were in the vicinity. They each had guns. He gave no testimony as to any evidence of excitement or agitation on the part of appellant or his wife. A witness testified to hearing appellant say after the shooting that he "got him." Appellant and his wife both testified that appellant did not do the shooting, but that at the time it was done they were together in their place of business. We are not led to believe the contention of the appellant is sound.
The motion for rehearing will be overruled.
Overruled.